DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 2, 6 thru 14, 16, 19 thru 22, 26, 27 and 29 thru 34 have been entered into the record.  Claims 3 thru 5, 15, 17, 18, 23 thru 25 and 28 have been cancelled.
Response to Amendment
The amendments to the drawings and specification overcome the drawing objections from the previous office action (5/16/2022).  The drawing objections are withdrawn.
The amendment to claim 22 cause the interpretation under 35 U.S.C. 112(f) to no longer be invoked.  Instead of being interpreted by the specification P[0090] thru P[0093] for the previously claimed “computing device”, the amended “integrated circuitry” is interpreted per P[0028] and P[0078] of the specification (does not invoke 35 U.S.C. 112(f)).
The amendments to claims 1 and 12 overcome the 35 U.S.C. 101 rejection from the previous office action (5/16/2022).  The 35 U.S.C. 101 rejection is withdrawn.
Allowable Subject Matter
Claims 1, 2, 6 thru 14, 16, 19 thru 22, 26, 27 and 29 thru 34 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 7/13/2022.  The closest prior art of record is Shibata Patent Application Publication Number 2007/0030212 A1.  Shibata discloses providing a vehicle outside-image display apparatus that is capable of visualizing a visual field blocked by an obstacle. A vehicle outside-image display apparatus includes a vehicle outside-image capturing unit adapted to capture an image outside the vehicle by a camera, an image receiving unit adapted to receive vehicle outside-image information from outside, an image combining unit adapted to combine the vehicle outside-image information received by the image receiving unit with an image captured by the vehicle outside-image capturing unit, and an image display device adapted to display renewed vehicle outside-image information produced by the image combining unit.
Regarding claims 1 and 12, Shibata, taken either individually or in combination with other prior art, fails to teach or render obvious an apparatus and method for computer-assisted or autonomous driving (CA/AD).  The apparatus including a system controller, disposed in a first CA/AD vehicle, to manage a three-dimensional (3- D) map of an environment around the first CA/AD vehicle.  The system controller receives, from a second CA/AD vehicle proximate to the first CA/AD vehicle, an indication of at least a portion of another 3-D map of another environment around both the first CA/AD vehicle and the second CA/AD vehicle.  The system controller further evaluates the received indication of the at least the portion of the another 3-D map to determine whether the portion is to be incorporated into the 3-D map of the environment around the first CA/AD vehicle.  To evaluate the received indication, the system controller evaluates a voting weight to be assigned to the received indication of the at least the portion of the another 3-D map, and based upon the evaluation of the voting weight, determines whether the portion of the another 3-D map is to be incorporated into the 3-D map of the environment around the first CA/AD vehicle.  The system controller further receives, from sensors within the first CA/AD vehicle, observations of the environment around the first CA/AD vehicle, and based upon the received observations, determine indications of at least a portion of the 3-D map of the environment around the first CA/AD vehicle.  The apparatus further includes a communication subsystem, disposed in the first CA/AD vehicle and coupled with the system controller, to transmit the determined indications of the at least the portion of the 3-D map of the environment around the first CA/AD vehicle to the second CA/AD vehicle.
Regarding claim 22, Shibata, taken either individually or in combination with other prior art, fails to teach or render obvious one or more non-transitory computer-readable media comprising instructions that cause integrated circuitry in a first computer-assisted or autonomous driving (CA/AD) vehicle the execution of the instructions to cause the integrated circuitry to obtain a first three dimensional (3-D) map of an environment around the first CA/AD vehicle based on sensors of the first CA/AD vehicle, identify an object in the environment around the first CA/AD vehicle based on a neural network of the first CA/AD vehicle, receive, from a second CA/AD vehicle proximate to the first CA/AD vehicle, a second 3-D map of a second environment around both the first CA/AD vehicle and the second CA/AD vehicle.  The second 3-D map identifies an object in the second environment around both the first CA/AD vehicle and the second CA/AD vehicle based on a neural network of the second CA/AD vehicle.  The instructions further cause the computer to incorporate the object identified in the second 3-D map into the first 3-D map of the environment around the first CA/AD vehicle.  A data set on which the neural network of the first CA/AD vehicle is trained is different than a data set on which the neural network of the second CA/AD vehicle is trained.  An accuracy of the neural network of the first CA/AD vehicle in identifying objects is different than an accuracy of the neural network of the second CA/AD vehicle in identifying objects.
Regarding claim 31, Shibata, taken either individually or in combination with other prior art, fails to teach or render obvious one or more non-transitory computer-readable media (NTCRM) comprising instructions.  Execution of the instructions by a computer in a first computer-assisted or autonomous driving (CA/AD) vehicle is to cause the computer to obtain a first three dimensional (3-D) map of an environment around the first CA/AD vehicle based on sensors of the first CA/AD vehicle, identify an object in the environment around the first CA/AD vehicle based on a neural network of the first CA/AD vehicle, receive, from a second CA/AD vehicle proximate to the first CA/AD vehicle, a second 3-D map of a second environment around both the first CA/AD vehicle and the second CA/AD vehicle.  The second 3-D map identifies an object in the second environment around both the first CA/AD vehicle and the second CA/AD vehicle based on a neural network of the second CA/AD vehicle.  The instructions further cause the computer to incorporate the object identified in the second 3-D map into the first 3-D map of the environment around the first CA/AD vehicle.  A data set on which the neural network of the first CA/AD vehicle is trained is different than a data set on which the neural network of the second CA/AD vehicle is trained.  There is a diversity in decision boundaries of the neural network of the first CA/AD vehicle and the neural network of the second CA/AD vehicle for identifying objects and classifications for those objects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662